ORDER
PER CURIAM.
Appellants-defendants, Daniel Archam-bault and Just Brakes Corporate Systems, appeal from judgments entered in favor of respondents-plaintiffs, Gary Robbins and Robbins & Associates, Inc.; Dale Akers and Akers & Associates, Inc.; Richard Estes and Estes & Estes, Inc.; and James Landes and Landes Enterprises, Inc., on plaintiffs’ petition for fraudulent misrepresentation. The plaintiffs’ petition for fraudulent misrepresentation and the evidence presented at trial sufficiently pleads and proves the plaintiffs’ theory. See Rogers v. Hickerson, 716 S.W.2d 439, 446-447 [9-13] (Mo.App.1986).
The findings and conclusions of the trial court are not clearly erroneous and an extended opinion would serve no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).
It is agreed by the parties that the trial court inadvertently set forth its judgment in favor of plaintiffs as to plaintiffs’ petition, Count II with respect to Robbins, Count III with respect to Akers, Count IV with respect to Estes, and Count V with respect to Landes. The judgment should have been set forth in favor of plaintiffs on plaintiffs’ petition as follows: Count VI with respect to Robbins; Count VII with respect to Akers; Count VIII with respect to Estes; and Count IX with respect to Landes. We remand only for the purpose of modifying the judgment accordingly. In all other respects the judgment is affirmed in accordance with Rule 84.16(b).